                                          Case 4:18-cv-04662-YGR Document 39 Filed 03/14/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RABAB ABDULHADI,                                   CASE NO. 18-cv-04662-YGR
                                   7                   Plaintiff,
                                                                                            ORDER GRANTING MOTION TO DISMISS
                                   8             vs.
                                                                                            Re: Dkt. No. 33
                                   9     BOARD OF TRUSTEES OF THE CALIFORNIA
                                         STATE UNIVERSITY, ET AL.,
                                  10
                                                       Defendants.
                                  11

                                  12          On March 12, 2019, the Court heard oral argument on defendants’ motion to dismiss,
Northern District of California
 United States District Court




                                  13   which was fully briefed. (Dkt. Nos. 33, 35, 36.) As stated on the record, and confirmed herein,

                                  14   having carefully considered the briefing and arguments submitted in this matter, defendants’

                                  15   motion to dismiss is GRANTED with leave to amend. Accordingly, and as noted on the record,

                                  16   plaintiff SHALL file its amended complaint no later than April 11, 2019 and defendants’ SHALL

                                  17   file their response thereto no later than May 13, 2019, to be heard on June 25, 2019, if necessary.

                                  18          Additionally, the Court hereby VACATES the initial case management conference currently

                                  19   set for April 8, 2019, to be reset once defendants file their response and the Court resolves any

                                  20   pending motions, if necessary.

                                  21          This Order terminates Docket Number 33.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 14, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  25                                                       UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
